DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-19 of U.S. Application No. 15/877935 filed on 12/03/2020 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed 12/03/2020. Claims 5 & 11 are presently amended and Claim 19 is newly added. Claims 1-19 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim interpretation under 35 U.S.C. § 112(f): Applicants argue that “Applicant notes, however, that even though the office action states that the claims are to be interpreted under § 112(f), the claims with means-plus-function elements have not been interpreted under § 112(f), the claims with means-plus-function elements have not been interpreted under § 112(f) for the purposes of the §§ 101 & 102 rejections”. Examiner respectfully disagrees. Under the § 112f interpretation, one is importing the structure that performs the claimed function; in this case, the MoD fleet controller, and equivalents thereof, (see at least Appl. 15/877935, para. [0154-0158]: Referring now to Fig. 7, a ride sharing system for assigning travel requests for vehicles and finding optimal routes for one or more vehicles within a fleet of vehicles in response to one or more ride requests includes a MoD fleet controller 702 in communication with one or more vehicles 704a-704k, generally denoted 704, and one or more persons wishing to ride share 705a-705N and generally denoted 705, through a network 706. Network 706 may, for example, be an internet or any other type of network capable of supporting communication between MoD fleet controller 702 and vehicles and ride sharing persons 704, 705. [0157] MoD fleet controller 702 further includes a vehicle plan memory 718 which receives information via interface 708 and which has two-way communication paths with the assignment and rebalancing processors 714, 716. Planned path memory 718 receives and stores planned path and pickup/drop-off schedules for occupied vehicles. Thus, MoD fleet controller is able to track and process information related to travel requests, vehicle status and planned path and drop-off/pickup schedules. This information may be used by assignment and rebalancing processors to track vehicle paths (for example) and use such information in future request-vehicle assignments as well as in the rebalancing process.) was imported as structure from Applicant’s specification for performing the claim functions. The claim limitation(s) interpreted under 35 U.S.C. 112(f) include “means for receiving current requests for rides…”,“means for generating a pairwise request-vehicle shareability graph…”, “means for generating a request-trip-vehicle graph…”, “means for solving an integer linear program…”, “means for assigning specific vehicles from the fleet of vehicles…” in claim 1; “means for determining the feasibility of trips…” in claim 2; “means for rebalancing idle vehicles…” in claim 3; “means for generating a pairwise request-vehicle shareability graph…”, “means for generating a graph of feasible trips…”, “means for forming an integer linear program…”, and “means for assigning specific vehicles from the fleet of vehicles…” in claim 13; if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing 

In regards to the previous rejections under 35 U.S.C. § 101: the arguments provided for claims 1 & 13 and the amendments to claims 5 & 11 overcome the previous 35 U.S.C. § 101 rejection. Therefore, the previous 35 USC § 101 rejection is withdrawn.

In regards to the previous rejections under 35 U.S.C. § 101 Double Patenting: Applicant argues that the limitation “assigning specific vehicles from the fleet of vehicles to specific trips” is not an extension and different from the limitation of the co-pending application “assigning specific vehicles from the fleet of vehicles to specific trips while taking into account the prediction of future demand.”. Applicant further argues “Without going to the merits of the Examiner’s assertion, Applicant notes that the Examiner ignored the element of the co-pending application’s claims that recites “assigning specific vehicles from the fleet of vehicles to specific trips while taking into account the prediction of future demand.” (Emphasis added). This “future demand” element is a primary difference between the claims in the co-pending application and the claims in this application.” and “The claims in the present application do not include the future demand element.”. Examiner respectfully disagrees. Applicant is reminded claims are interpreted under broadest reasonable interpretation. The claim limitation of the current application 15/877935 “assigning specific vehicles from the fleet of vehicles to specific trips” in terms of claim language is broader than the limitation of the co-pending application 15/941449 “assigning specific vehicles from the fleet of vehicles to specific trips while taking into account 

In regards to the previous rejection under 35 U.S.C. § 102: Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. Applicant argues “Examiner has not made a prima facie rejection of claims 1 and 13 under § 102 because the Examiner has not interpreted the claim elements under § 112f.” and “However, the rejection under § 102 does not discuss or analyze any of the elements and functions found in para. [0154-0158].”. Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. As stated in 35 U.S.C. 112(f), an element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof, and with “claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph”. Therefore, a particular claim limitation is interpreted under 112f because the claim limitation met the three-prong test: 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner interprets the MoD fleet controller described in the specification, and equivalents thereof, as the structure that performs the claim functions of the claim limitations in the independent claims. Please refer to the response above of the 112f interpretation on page 3. The 112f interpretation imports the structure of the specification that performs the claimed function. As recited in 35 U.S.C. 112(f), “such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof “. Further, Applicant’s argue that “the claim elements that recite “means for generating [an RV-graph]” and “means for generating [an RTV graph]” are further described in the specification at least in paragraphs 92-121. Applicant notes that there is no analysis in the Office Action under 112(f) and 102 as to how or why Jat anticipates the 

Applicant argues that the prior art does not disclose the limitations “means for generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the current requests and vehicle within the fleet of vehicles can be pairwise-shared based at least in part on the number of passengers currently in each of the vehicles within the fleet of vehicles” and “means for generating a request-trip-vehicle graph (RTV-graph) representing trips and one or more vehicles within the fleet of vehicles that can serve the trips, wherein each of the trips corresponds to a group of one or more of the current requests for rides and has a trip size corresponding to the number of said current requests for rides, wherein generating the RTV-graph includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph, wherein a trip is feasible for a vehicle if all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints”. Applicant further argues “Applicant notes that there is no analysis in the Office Action under §§ 112f and 102 as to how or why Jat anticipates the methods and structures found in para. [92-121].” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. Jat discloses in Figure 5 a flow network in which different vehicles have different capacities. The flow network then starts connecting a source node with the first nodes to second nodes and further showing each combination. The first nodes are requestors In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Please see above response on pages 3-5 regarding 112(f) claim interpretation. In conclusion, the 102 rejection is maintained provided the arguments above.
Applicant argues that the prior art does not disclose the limitations “continuously rerouting a fleet of vehicles based upon real-time requests” and “means for assigning specific vehicles from the fleet of vehicles to specific trips”. Applicant further argues “the specification describes these claim elements as rerouting or repositioning vehicles that are currently underway in the field based on the current location of the vehicles”. Examiner respectfully disagrees. Per the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble is merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” The continuous rerouting of vehicles and assigning specific vehicles to specific trips is introduced throughout the “means for” limitations which indicated how to function this Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, Jat discloses vehicles are constantly rerouted per the ILP technique which operates in real-time (see at least Jat, para. [0147]). Jat further discloses receiving current requests at a first time and mapping specific vehicles to specific trips considering the route and quantity of passengers. Thereafter at a second time after the first time instance the system may receive a cancellation or an addition of passengers and is able to decrease or increase the vehicles per the accommodation (see at least Jat, para. [0037]). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., rerouting of vehicles in real-time while the vehicle is currently underway) are not recited in the rejected claim(s) language.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In conclusion, the 102 rejection is maintained per the arguments.
Applicants’ arguments with respect to the claim limitation of claims 5 & 11 “based on a current location of the vehicles” has been considered but are moot because the arguments do not US 2015/0206437A1 (“Fowler”).

In regards to the previous rejection under 35 U.S.C. § 103: Applicant argues that the prior art does not disclose “the means-plus-function elements of claim 1” in regards to the § 112f interpretation and “As noted above, the Examiner has failed to demonstrate how Jat discloses the means-plus-function elements of claim. Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. Claims are interpreted under § 112f for the claim limitations that do not have sufficient structure to perform the functions of the claim limitations. Therefore, 112f is invoked and the Examiner reviews the specification to determine the structure that performs the functions. Applicant is reminded claims must be given their broadest reasonable interpretation. As stated in 35 U.S.C. 112(f), an element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof, and with “claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph”. Therefore, a particular claim limitation is interpreted under 112f because the claim limitation met the three-prong test: 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner interprets the MoD fleet controller as the structure that performs the claim functions of the claim limitations in the independent claims. Please refer to the response above of the 112f interpretation on pages 3-5. The 112f interpretation imports the structure of the specification that performs the claimed function. As recited in the 112f quotation, “such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof “. Per the 112f interpretation, the MoD fleet controller, and equivalents thereof, is imported to provide structure from the means of performing the claim functions in the independent claims. The 103 rejection is responding to the claim language that is recited in the claims. The claim language of claims 5-12 do not recite claim limitations expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof and do not recite claim limitations that meet the three-prong test (please see 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for receiving current requests for rides…”,
“means for generating a pairwise request-vehicle shareability graph…”,
“means for generating a request-trip-vehicle graph…”,
“means for solving an integer linear program…”,
“means for assigning specific vehicles from the fleet of vehicles…” in claim 1;
“means for determining the feasibility of trips…” in claim 2;
“means for rebalancing idle vehicles…” in claim 3;
“means for generating a pairwise request-vehicle shareability graph…”,
“means for generating a graph of feasible trips…”,
“means for forming an integer linear program…”,
“means for assigning specific vehicles from the fleet of vehicles…” in claim 13.
A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: see at least para. [0154-0158]: 
[0154] Referring now to Fig. 7, a ride sharing system for assigning travel requests for vehicles and finding optimal routes for one or more vehicles within a fleet of vehicles in response to one or more ride requests includes a MoD fleet controller 702 in communication with one or more vehicles 704a-704k, generally denoted 704, and one or more persons wishing to ride share 705a-705N ang generally denoted 705, through a network 706. Network 706 may, for example, be an internet or any other type of network capable of supporting communication between MoD fleet controller 702 and vehicles and ride sharing persons 704, 705. [0157] MoD fleet controller 702 further includes a vehicle plan memory 718 which receives information via interface 708 and which has two-way communication paths with the assignment and rebalancing processors 714, 716. Planned path memory 718 receives and stores planned path and pickup/drop-off schedules for occupied vehicles. Thus, MoD fleet controller is able to track and process information related to travel requests, vehicle status and planned path and drop-off/pickup schedules. This information may be used by assignment and rebalancing processors to track vehicle paths (for example) and use such information in future request-vehicle assignments as well as in the rebalancing process.).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claim(s) 1-13 & 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-13 & 19 of copending Application No. 15/941,449 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 & 19 of copending Application No. 15/941,449 anticipates presently examined claims 1-13 & 19 of Application No. 15/877,935.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application 15/941449 (hereinafter referred as Alonso-Mora `449) in view of U.S. patent 2016/0307287A1 (“Jat”).
	Claim 1 of Alonso-Mora `449 recites:
A system for controlling and continuously rerouting a fleet of vehicles based up on real-time requests, the system comprising:
means for receiving current requests for rides within a window. 
means for generating a request-trip-vehicle graph (RTV-graph) representing trips and one or more vehicles within the fleet of vehicles that can serve the trips, wherein each of the trips corresponds to a group of one or more of the current requests for rides and has a trip size corresponding to the number of said current requests for rides, wherein  
means for generating a request-trip-vehicle graph (RTV-graph) based on the RV-graph, the RTV-graph representing of trips and one or more vehicles within the fleet of vehicles that can serve the trips, wherein each of the trips corresponds to a group of one or more of the current requests for rides means for solving an integer linear program (ILP) to determine an assignment of vehicles to trips. 
means for solving an integer linear program (ILP) to determine an assignment of vehicles to trips, the ILP formed using the RTV-graph.
means for assigning specific vehicles from the fleet of vehicle vehicles to specific trips. 

Claim 1 of Alonzo-Mora 449 lacks “at least in part on the number of passengers currently in each of the vehicles” & “the ILP formed using the RTV-graph”.
Jat teaches “at least in part on the number of passengers currently in each of the vehicles”.
Jat teaches “the ILP formed using the RTV-graph”.
A system for controlling and continuously rerouting a fleet of vehicles based up on real-time requests, the system comprising:
(a) means for receiving current requests for rides within a window;

(e) means for assigning specific vehicles from the fleet of vehicles to specific trips. 
However Alonso-Mora 449 does not explicitly disclose.
(b) means for generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the current requests and vehicle within the fleet of vehicles can be pairwise-shared based at least in part on the number of passengers currently in each of the vehicles within the fleet of vehicles;
(d) means for solving an integer linear program (ILP) to determine an assignment of vehicles to trips, the ILP formed using the RTV-graph. 
Jat teaches
(b) means for generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the current requests and vehicle within the fleet of vehicles can be pairwise-shared based at least in part on the number of passengers currently in each of the vehicles within the fleet of vehicles (see at least Jat, Fig. 5 & para. [0092]: the flow network 500 includes the source node S 502, the first set of nodes (representing the one or more requestors) 504, the second set of nodes (representing the one or more vehicles) 508, and the sink node T 512. The source node S 502 is connected to nodes in the first set of nodes 504 such as a node Pl 506a, a node P2 506b, a node P3 506c, and so on. Further, each such connection has a cost value of O and a flow value of 1. As shown in FIG. 5, the nodes in the first set of nodes 504 are connected to nodes in the second set of nodes 508. For instance, the node Pl 506a (belonging to the first set of nodes 504) is connected to the node Ql 510a of the second set of nodes 508. Further, the nodes P2 506b and P3 506c are connected to the nodes Ql 510a and Q2 510b, respectively. Though not shown in FIG. 5, a person skilled in the art will understand that each node in the first set of nodes 504 maybe connected to each node in the second set of nodes 508 in the flow network 500.);
(d) means for solving an integer linear program (ILP) to determine an assignment of vehicles to trips, the ILP formed using the RTV-graph (see at least Jat, para. [0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106. Alternatively, the processor 202 may receive such information at the first time instance from the requestor-computing device 108 of the respective requestors in the first set of requestors. In an embodiment, the information pertaining to each travel request may include a travel schedule and a source/destination travel location of a respective requestor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Alonso-Mora 449 to incorporate the teaching of generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the current requests and vehicle within the fleet of vehicles can be  of Jat in order to decrease the distance from the predefined route of each of the remaining one or more vehicles to pick up requestors.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Application 15/941449 to Alonso-Mora (Alonso-Mora `449).
Claim 2 of Alonso-Mora `449 recites:
further comprising means for determining a feasibility of trips in the RTV-graph. (see at least, Alonso-Mora `449 claim 2)

Therefore patent claim 2 of Alonso-Mora `449 is in essence a “species” of the generic invention of application 15/877935 claim 2. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application `935 claim 2 is anticipated by application `449 claim 2, it is not patentably distinct from application `449 claim 2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Application 15/941449 to Alonso-Mora (Alonso-Mora `449).
Claim 3 of Alonso-Mora `449 recites:
further comprising means for rebalancing idle vehicles to areas with high demand. (see at least, Alonso-Mora `449 claim 3)


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Application 15/941449 to Alonso-Mora (Alonso-Mora `449).
	Claim 4 of Alonso-Mora `449 recites:
wherein the fleet of vehicles is a fleet of autonomous vehicles. (see at least, Alonso-Mora `449 claim 4)

Therefore patent claim 4 of Alonso-Mora `449 is in essence a “species” of the generic invention of application 15/877935 claim 4. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application `935 claim 4 is anticipated by application `449 claim 4, it is not patentably distinct from application `449 claim 4.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Application 15/941449 to Alonso-Mora (Alonso-Mora `449).
	Claim 5 of Alonso-Mora `449 recites:
A method for controlling and continuously rerouting a fleet of vehicles based up on real-time requests, the system comprising:
(a) receiving current requests for rides within a window; 
(b) generating a pairwise request-vehicle shareability graph (RV-graph), the RV- graph representing which of the current requests and vehicles within the fleet of vehicles can be pairwise-shared based at least in part on the number of passengers currently in each of the vehicles within the fleet of vehicles and a current location of the one or more vehicles; 
(c) generating, an RTV-graph of trips and one or more vehicles within the fleet of vehicles that can serve the trips, wherein each of the trips corresponds to a group of one or more of the current requests for rides and has a trip size corresponding to the number of said current requests for rides, wherein generating the RTV-graph includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph, wherein a trip is feasible for a vehicle if all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints; 
(d) solving an integer linear program (ILP) to determine an assignment of vehicles to trips, the ILP formed using the RTV-graph; 
assigning specific vehicles from the fleet of vehicles to specific trips; wherein the one or more vehicles includes at least one autonomous vehicle and assigning specific vehicles to specific trips includes communicating with the at least one autonomous vehicles over a network to reroute the autonomous vehicle to service the specific trips. 

Claim 5 of Alonzo-Mora 449 lacks “at least in part on the number of passengers currently in each of the vehicles” & “the ILP formed using the RTV-graph”.

(a) means for receiving current requests for rides within a window;
(c) means for generating a request-trip-vehicle graph (RTV-graph) based on the RV-graph, the RTV-graph representing trips and one or more vehicles within the fleet of vehicles that can serve the trips, wherein each of the trips corresponds to a group of one or more of the current requests for rides and has a trip size corresponding to the number of said current requests for rides, wherein generating the RTV-graph includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph, wherein a trip is feasible for a vehicle if all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints.
(e) means for assigning specific vehicles from the fleet of vehicles to specific trips. 
However Alonso-Mora 449 does not explicitly disclose.
(b) means for generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the current requests and vehicle within the fleet of vehicles can be pairwise-shared based at least in part on the number of passengers currently in each of the vehicles within the fleet of vehicles;
(d) means for solving an integer linear program (ILP) to determine an assignment of vehicles to trips, the ILP formed using the RTV-graph. 
Jat teaches
(b) means for generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the current requests and vehicle within the fleet of vehicles can be pairwise-shared based at least in part on the number of passengers currently in each of the (see at least Jat, Fig. 5 & para. [0092]: the flow network 500 includes the source node S 502, the first set of nodes (representing the one or more requestors) 504, the second set of nodes (representing the one or more vehicles) 508, and the sink node T 512. The source node S 502 is connected to nodes in the first set of nodes 504 such as a node Pl 506a, a node P2 506b, a node P3 506c, and so on. Further, each such connection has a cost value of O and a flow value of 1. As shown in FIG. 5, the nodes in the first set of nodes 504 are connected to nodes in the second set of nodes 508. For instance, the node Pl 506a (belonging to the first set of nodes 504) is connected to the node Ql 510a of the second set of nodes 508. Further, the nodes P2 506b and P3 506c are connected to the nodes Ql 510a and Q2 510b, respectively. Though not shown in FIG. 5, a person skilled in the art will understand that each node in the first set of nodes 504 maybe connected to each node in the second set of nodes 508 in the flow network 500.);
(d) means for solving an integer linear program (ILP) to determine an assignment of vehicles to trips, the ILP formed using the RTV-graph (see at least Jat, para. [0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106. Alternatively, the processor 202 may receive such information at the first time instance from the requestor-computing device 108 of the respective requestors in the first set of requestors. In an embodiment, the information pertaining to each travel request may include a travel schedule and a source/destination travel location of a respective requestor.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Alonso-Mora 449 to incorporate the teaching of generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the current requests and vehicle within the fleet of vehicles can be pairwise-shared based at least in part on the number of passengers currently in each of the vehicles within the fleet of vehicles and solving an integer linear program (ILP) to determine an assignment of vehicles to trips, the ILP formed using the RTV-graph of Jat in order to decrease the distance from the predefined route of each of the remaining one or more vehicles to pick up requestors.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Application 15/941449 to Alonso-Mora (Alonso-Mora `449).
	Claim 6 of Alonso-Mora `449 recites:
further comprising means for determining the feasibility of trips in the RTV-graph. (see at least, Alonso-Mora `449 claim 6)

Therefore patent claim 6 of Alonso-Mora `449 is in essence a “species” of the generic invention of application 15/877935 claim 6. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application `935 claim 6 is anticipated by application `449 claim 6, it is not patentably distinct from application `449 claim 6.


	Claim 3 of Alonso-Mora `449 recites:
further comprising means for rebalancing idle vehicles to areas with high demand. (see at least, Alonso-Mora `449 claim 7)
Therefore patent claim 7 of Alonso-Mora `449 is in essence a “species” of the generic invention of application 15/877935 claim 7. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application `935 claim 7 is anticipated by application `449 claim 7, it is not patentably distinct from application `449 claim 7.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Application 15/941449 to Alonso-Mora (Alonso-Mora `449).
Claim 8 of Alonso-Mora `449 recites:
wherein the fleet of vehicles is a fleet of autonomous vehicles. (see at least, Alonso-Mora `449 claim 8)

Therefore patent claim 8 of Alonso-Mora `449 is in essence a “species” of the generic invention of application 15/877935 claim 8. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application `935 claim 8 is anticipated by application `449 claim 8, it is not patentably distinct from application `449 claim 8.


	Claim 9 of Alonso-Mora `449 recites:
wherein assigning the specific vehicles from the fleet of vehicles to the specific trips comprises providing an optimal assignment for the current requests. (see at least, Alonso-Mora `449 claim 9)
Therefore patent claim 9 of Alonso-Mora `449 is in essence a “species” of the generic invention of application 15/877935 claim 9. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application `935 claim 9 is anticipated by application `449 claim 9, it is not patentably distinct from application `449 claim 9.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Application 15/941449 to Alonso-Mora (Alonso-Mora `449).
Claim 10 of Alonso-Mora `449 recites:
solving the ILP to determine the assignment of vehicles to trips comprises: finding incremental ILP solutions for an allotted amount of time; and 
finding a solution from the incremental ILP solutions having a minimum cost function value. (see at least, Alonso-Mora `449 claim 10)

Therefore patent claim 10 of Alonso-Mora `449 is in essence a “species” of the generic invention of application 15/877935 claim 10. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Application 15/941449 to Alonso-Mora (Alonso-Mora `449).
	Claim 11 of Alonso-Mora `449 recites:
A method for assigning one or more vehicles in response to one or more vehicle requests, the method comprising:
generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the one or more vehicles and one or more vehicle requests can be pairwise-shared based at least in part on the number of passengers currently in each of the one or more vehicles and a current location of the one or more vehicles;
generating, a graph of feasible trips including vehicles from the one or more vehicles that can serve them, wherein each of the trips corresponds to a group of one or more of the vehicle requests and has a trip size corresponding to the number of said current requests for rides, wherein generating the RTV-graph includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph, wherein a trip is feasible for a vehicle if all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints; 
forming an integer linear program (ILP) based on the graph of feasible trips. 
solving the integer linear program (ILP) to determine an assignment of vehicles to trips. and(see at least, Alonso-Mora `449 claim 11d
assigning specific vehicles from the one or more vehicles to specific trips; wherein the one or more vehicles includes at least one autonomous vehicle and assigning specific vehicles to specific trips includes communicating with the at least one autonomous vehicles over a network to reroute the autonomous vehicle to service the specific trips.

Claim 11 of Alonzo-Mora 449 lacks “at least in part on the number of passengers currently in each of the vehicles” & “forming and solving an integer linear program (ILP) graph of feasible trips and determine an assignment of vehicles to trips”.
Jat teaches “at least in part on the number of passengers currently in each of the vehicles” and “forming and solving an integer linear program (ILP) graph of feasible trips and determine an assignment of vehicles to trips”.
b.	generating, an RTV-graph of trips and one or more vehicles within the fleet of vehicles that can serve the trips, wherein each of the trips corresponds to a group of one or more of the current requests for rides and has a trip size corresponding to the number of said current requests for rides, wherein generating the RTV-graph includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph, wherein a trip is feasible for a vehicle if all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints
(e) assigning specific vehicles from the one or more vehicles to specific trips
However Alonso-Mora 449 does not explicitly disclose.
(a) generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the current requests and vehicle within the fleet of vehicles can be 
(c) forming an integer linear program (ILP) based on the graph of feasible trips to; 
(d) solving the integer linear program (ILP) to determine an assignment of vehicles to trips; 
Jat teaches
(a) means for generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the current requests and vehicle within the fleet of vehicles can be pairwise-shared based at least in part on the number of passengers currently in each of the vehicles within the fleet of vehicles (see at least Jat, Fig. 5 & para. [0092]: the flow network 500 includes the source node S 502, the first set of nodes (representing the one or more requestors) 504, the second set of nodes (representing the one or more vehicles) 508, and the sink node T 512. The source node S 502 is connected to nodes in the first set of nodes 504 such as a node Pl 506a, a node P2 506b, a node P3 506c, and so on. Further, each such connection has a cost value of O and a flow value of 1. As shown in FIG. 5, the nodes in the first set of nodes 504 are connected to nodes in the second set of nodes 508. For instance, the node Pl 506a (belonging to the first set of nodes 504) is connected to the node Ql 510a of the second set of nodes 508. Further, the nodes P2 506b and P3 506c are connected to the nodes Ql 510a and Q2 510b, respectively. Though not shown in FIG. 5, a person skilled in the art will understand that each node in the first set of nodes 504 maybe connected to each node in the second set of nodes 508 in the flow network 500.);
(c) forming an integer linear program (ILP) based on the graph of feasible trips (see at least Jat, para. [0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106. Alternatively, the processor 202 may receive such information at the first time instance from the requestor-computing device 108 of the respective requestors in the first set of requestors. In an embodiment, the information pertaining to each travel request may include a travel schedule and a source/destination travel location of a respective requestor.);
(d) solving the integer linear program (ILP) to determine an assignment of vehicles to trips (see at least Jat, para. [0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106. Alternatively, the processor 202 may receive such information at the first time instance from the requestor-computing device 108 of the respective requestors in the first set of requestors. In an embodiment, the information pertaining to each travel request may include a travel schedule and a source/destination travel location of a respective requestor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Alonso-Mora 449 to incorporate the teaching of generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the current requests and vehicle within the fleet of vehicles can be pairwise-shared based at least in part on the number of passengers currently in each of the  of Jat in order to decrease the distance from the predefined route of each of the remaining one or more vehicles to pick up requestors.

Therefore patent claim 11 of Alonso-Mora `449 is in essence a “species” of the generic invention of application 15/877935 claim 11. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application `935 claim 11 is anticipated by application `449 claim 11, it is not patentably distinct from application `449 claim 11.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Application 15/941449 to Alonso-Mora (Alonso-Mora `449).
	Claim 12 of Alonso-Mora `449 recites:
further comprising rebalancing idle vehicles. (see at least, Alonso-Mora `449 claim 12)

Therefore patent claim 12 of Alonso-Mora `449 is in essence a “species” of the generic invention of application 15/877935 claim 12. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application `935 claim 12 is anticipated by application `449 claim 12, it is not patentably distinct from application `449 claim 12.


	Claim 13 of Alonso-Mora `449 recites:
A system for assigning one or more vehicles in response to one or more vehicle requests, the method comprising:
means for generating a pairwise request-vehicle shareability graph, the RV-graph representing which of the one or more vehicles and one or more vehicle requests can be pairwise-shared based at least in part on the number of passengers currently in each of the one or more vehicles;
means for generating, a graph of feasible trips including vehicles from the one or more vehicles that can serve them, wherein each of the trips corresponds to a group of one or more of the vehicle requests and has a trip size corresponding to the number of said current requests for rides, wherein generating the RTV-graph includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph, wherein a trip is feasible for a vehicle if all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints; 
means for forming an integer linear program (ILP) based upon the graph of feasible trips, wherein each of the trips corresponds to a group of one or more of the vehicle requests;
a processor for solving an the integer linear program (ILP) to determine an assignment of vehicles to trips; 
means for assigning specific vehicles from the one or more vehicles to specific trips.

Claim 13 of Alonzo-Mora 449 lacks “at least in part on the number of passengers currently in each of the vehicles” & “forming and solving an integer linear program (ILP) graph of feasible trips and determine an assignment of vehicles to trips”.
Jat teaches “at least in part on the number of passengers currently in each of the vehicles” and “forming and solving an integer linear program (ILP) graph of feasible trips and determine an assignment of vehicles to trips”.
b.	means for generating, a graph of feasible trips including vehicles from the one or more vehicles that can serve them, wherein each of the trips corresponds to a group of one or more of the vehicle requests and has a trip size corresponding to the number of said current requests for rides, wherein generating the RTV-graph includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph, wherein a trip is feasible for a vehicle if all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints;
e.         assigning specific vehicles from the one or more vehicles to specific trips.
However Alonso-Mora 449 does not explicitly disclose.
(a) means for generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the current requests and vehicle within the fleet of vehicles can be pairwise-shared based at least in part on the number of passengers currently in each of the vehicles within the fleet of vehicles;
(c) means for forming an integer linear program (ILP) based upon the graph of feasible trips, wherein each of the trips corresponds to a group of one or more of the vehicle requests; 
(d) a processor for solving the integer linear program (ILP) to determine an assignment of vehicles to trips. 
Jat teaches
(a) means for generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the current requests and vehicle within the fleet of vehicles can be pairwise-shared based at least in part on the number of passengers currently in each of the vehicles within the fleet of vehicles (see at least Jat, Fig. 5 & para. [0092]: the flow network 500 includes the source node S 502, the first set of nodes (representing the one or more requestors) 504, the second set of nodes (representing the one or more vehicles) 508, and the sink node T 512. The source node S 502 is connected to nodes in the first set of nodes 504 such as a node Pl 506a, a node P2 506b, a node P3 506c, and so on. Further, each such connection has a cost value of O and a flow value of 1. As shown in FIG. 5, the nodes in the first set of nodes 504 are connected to nodes in the second set of nodes 508. For instance, the node Pl 506a (belonging to the first set of nodes 504) is connected to the node Ql 510a of the second set of nodes 508. Further, the nodes P2 506b and P3 506c are connected to the nodes Ql 510a and Q2 510b, respectively. Though not shown in FIG. 5, a person skilled in the art will understand that each node in the first set of nodes 504 maybe connected to each node in the second set of nodes 508 in the flow network 500.);
(c) means for forming an integer linear program (ILP) based upon the graph of feasible trips, wherein each of the trips corresponds to a group of one or more of the vehicle requests (ILP) to determine an assignment of vehicles to trips, the ILP formed using the RTV-graph (see at least Jat, para. [0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106. Alternatively, the processor 202 may receive such information at the first time instance from the requestor-computing device 108 of the respective requestors in the first set of requestors. In an embodiment, the information pertaining to each travel request may include a travel schedule and a source/destination travel location of a respective requestor.);
(d) a processor for solving the integer linear program (ILP) to determine an assignment of vehicles to trips (see at least Jat, para. [0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106. Alternatively, the processor 202 may receive such information at the first time instance from the requestor-computing device 108 of the respective requestors in the first set of requestors. In an embodiment, the information pertaining to each travel request may include a travel schedule and a source/destination travel location of a respective requestor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Alonso-Mora 449 to incorporate the teaching of generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the current requests and vehicle within the fleet of vehicles can be pairwise-shared based at least in part on the number of passengers currently in each of the vehicles within the fleet of vehicles and solving an integer linear program (ILP) to determine an  of Jat in order to decrease the distance from the predefined route of each of the remaining one or more vehicles to pick up requestors.
Therefore patent claim 13 of Alonso-Mora `449 is in essence a “species” of the generic invention of application 15/877935 claim 13. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application `935 claim 13 is anticipated by application `449 claim 13, it is not patentably distinct from application `449 claim 13.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Application 15/941449 to Alonso-Mora (Alonso-Mora `449).
	Claim 19 of Alonso-Mora `449 recites:
	The system of claim 1 wherein: 
	the fleet vehicles comprises one or more autonomous vehicles; and
	the means for assigning specific vehicles from the fleet of vehicles to specific trips comprises:
	a communication network; and
	a mobility-on-demand (MoD) fleet controller configured to communicate with the one or more autonomous vehicles over the communication network to control the one or more autonomous vehicles.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 13-14, & 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0307287A1 (“Jat”).
As per claim 1 Jat discloses
A system for controlling and continuously rerouting a fleet of vehicles based up on real-time requests, the system comprising:
(a) means for receiving current requests for rides within a window (see at least Jat, para. [0065]:  the processor 202 may receive such information at the first time instance from the requestor-computing device 108 of the respective requestors in the first set of requestors);
(b) means for generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the current requests and vehicle within the fleet of vehicles can be pairwise-shared based at least in part on the number of passengers currently in each of the vehicles within the fleet of vehicles (see at least Jat, Fig. 5 & para. [0091-0092]: FIG. 5. Illustrates an example of the flow network 500, which may be created in case of the one or more vehicles having variable capacity (created at the step 318), in accordance with at least one embodiment. The flow network 500 includes the source node S 502, the first set of nodes (representing the one or more requestors) 504, the second set of nodes (representing the one or more vehicles) 508, and the sink node T 512. The source node S 502 is connected to nodes in the first set of nodes 504 such as a node P1 506 a, a node P2 506 b, a node P3 506 c, and so on. Further, each such connection has a cost value of 0 and a flow value of 1. As shown in FIG. 5, the nodes in the first set of nodes 504 are connected to nodes in the second set of nodes 508. For instance, the node P1 506 a (belonging to the first set of nodes 504) is connected to the node Q1 510a of the second set of nodes 508. Further, the nodes P2 506 b and P3 506 c are connected to the nodes Q1 510a and Q2 510b, respectively. Though not shown in FIG. 5, a person skilled in the art will understand that each node in the first set of nodes 504 may be connected to each node in the second set of nodes 508 in the flow network 500. & para. [0025-0027] ); 
(c) means for generating a request-trip-vehicle graph (RTV-graph) representing trips and one or more vehicles within the fleet of vehicles that can serve the trips, wherein each of the trips corresponds to a group of one or more of the current requests for rides and has a trip size corresponding to the number of said current requests for rides, wherein generating the RTV-graph includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph, wherein a trip is feasible for a vehicle if all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints (see at least Jat, Fig. 6 & para. [0112-0113]: FIG. 6. Illustrates an example of the flow network 600, which may be created in case of the one or more vehicles having fixed capacity (created at the step 334), in accordance with at least one embodiment.  The flow network 600 includes the source node S 602, the first set of nodes (representing the one or more requestors) 604, the third set of nodes (including a combination of one or more nodes from the first set of nodes) 608, the second set of nodes (representing the one or more vehicles) 612, and the sink node T 616. The source node S 602 is connected to nodes in the first set of nodes 604 such as a node P1 606 a, a node P2 606 b, a node P3 606 c, and so on. Further, each such connection has a cost value of 0 and a flow value of 1. As shown in FIG. 6, the nodes in the first set of nodes 604 are connected to the respective nodes of the third set of nodes 608. For instance, the node P1 606 a (belonging to the first set of nodes 604) is connected to the respective nodes of the third set of nodes 608 such as a node {P1} 610 a, a node {P1, P2} 610 d, a node {P1, P3} 610 e, and a node {P1, P2, P3} 610 g. The cost and flow values of each such connection is 0 and 1, respectively);
(d) means for solving an integer linear program (ILP) to determine an assignment of vehicles to trips, the ILP formed using the RTV-graph (see at least Jat, Fig. 3B & 4 & para. [0064-0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106.  para. [0078]: The aforementioned conditions of the ILP problem are explained in conjunction with the graph 400 of FIG. 4. The ILP problem is represented in the equation 1, while the various constraints to the ILP problem are represented in the equations 2-9. In an embodiment, an aim of the ILP problem (equation 1) is to accommodate the first set of requestors in one or more routes (i.e., m routes) in such a manner that the total distance traversable by the one or more vehicles on the one or more routes is minimized. ); and
(e) means for assigning specific vehicles from the fleet of vehicles to specific trips (see at least Jat, para. [0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106. In an embodiment, the first set of requestors may have a common source travel location, i.e., each requestor may require to be picked up from a common location.). 

As per claim 13 Jat discloses
A system for assigning one or more vehicles in response to one or more vehicle requests, the system comprising:
(a) means for generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the current requests and vehicle within the fleet of vehicles can be pairwise-shared based at least in part on the number of passengers currently in each of the vehicles within the fleet of vehicles (see at least Jat, Fig. 5 & para. [0091-0092]: FIG. 5. Illustrates an example of the flow network 500, which may be created in case of the one or more vehicles having variable capacity (created at the step 318), in accordance with at least one embodiment.  the flow network 500 includes the source node S 502, the first set of nodes (representing the one or more requestors) 504, the second set of nodes (representing the one or more vehicles) 508, and the sink node T 512. The source node S 502 is connected to nodes in the first set of nodes 504 such as a node P1 506 a, a node P2 506 b, a node P3 506 c, and so on. Further, each such connection has a cost value of 0 and a flow value of 1. As shown in FIG. 5, the nodes in the first set of nodes 504 are connected to nodes in the second set of nodes 508. For instance, the node P1 506 a (belonging to the first set of nodes 504) is connected to the node Q1 510a of the second set of nodes 508. Further, the nodes P2 506 b and P3 506 c are connected to the nodes Q1 510a and Q2 510 b, respectively. Though not shown in FIG. 5, a person skilled in the art will understand that each node in the first set of nodes 504 may be connected to each node in the second set of nodes 508 in the flow network 500. & para. [0025-0027]);
(b) means for generating, a graph of feasible trips including vehicles from the one or more vehicles that can serve them, wherein each of the trips corresponds to a group of one or more of the vehicle requests and has a trip size corresponding to the number of said current requests for rides, wherein generating the RTV-graph includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph, wherein a trip is feasible for a vehicle if all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints (see at least Jat, Fig. 6 & para. [0112-0113]: FIG. 6. Illustrates an example of the flow network 600, which may be created in case of the one or more vehicles having fixed capacity (created at the step 334), in accordance with at least one embodiment.  the flow network 600 includes the source node S 602, the first set of nodes (representing the one or more requestors) 604, the third set of nodes (including a combination of one or more nodes from the first set of nodes) 608, the second set of nodes (representing the one or more vehicles) 612, and the sink node T 616. The source node S 602 is connected to nodes in the first set of nodes 604 such as a node P1 606 a, a node P2 606 b, a node P3 606 c, and so on. Further, each such connection has a cost value of 0 and a flow value of 1. As shown in FIG. 6, the nodes in the first set of nodes 604 are connected to the respective nodes of the third set of nodes 608. For instance, the node P1 606 a (belonging to the first set of nodes 604) is connected to the respective nodes of the third set of nodes 608 such as a node {P1} 610 a, a node {P1, P2} 610 d, a node {P1, P3} 610 e, and a node {P1, P2, P3} 610 g. The cost and flow values of each such connection is 0 and 1, respectively);
(see at least Jat, Fig. 3B & 4 & para. [0064-0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106.  para. [0078]: The aforementioned conditions of the ILP problem are explained in conjunction with the graph 400 of FIG. 4. The ILP problem is represented in the equation 1, while the various constraints to the ILP problem are represented in the equations 2-9. In an embodiment, an aim of the ILP problem (equation 1) is to accommodate the first set of requestors in one or more routes (i.e., m routes) in such a manner that the total distance traversable by the one or more vehicles on the one or more routes is minimized..);
(d) a processor for solving the integer linear program (ILP) to determine an assignment of vehicles to trips (see at least Jat, Fig. 3B & 4 & para. [0064-0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106.  para. [0078]: The aforementioned conditions of the ILP problem are explained in conjunction with the graph 400 of FIG. 4. The ILP problem is represented in the equation 1, while the various constraints to the ILP problem are represented in the equations 2-9. In an embodiment, an aim of the ILP problem (equation 1) is to accommodate the first set of requestors in one or more routes (i.e., m routes) in such a manner that the total distance traversable by the one or more vehicles on the one or more routes is minimized. );
(e) means for assigning specific vehicles from the one or more vehicles to specific trips (see at least Jat, para. [0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106. In an embodiment, the first set of requestors may have a common source travel location, i.e., each requestor may require to be picked up from a common location.).

As per claim 14 Jat discloses
wherein generating the RV-graph comprises: 
determining pairs of current requests that could be completed by at least one of the vehicles while satisfying one or more constraints (see at least Jat, para. [0078]: The constraint represented in equation 2 specifies that the total number of requestors that can be accommodated in the one or more vehicles is equal to n, i.e., the number of requestors in the first set of requestors. The constraint of equation 3 specifies that an edge may occur only once in any one route, over all the one or more routes. For example, consider the edge e between the vertices v1 (depicted by 402b) and v2 (depicted by 402c) in the graph 400 of FIG. 4. The edge e may occur once in any one of the one or more routes. Thus, the locations represented by vertices v1 (depicted by 402b) and V2 (depicted by 402c) may not be visited more than once in a route. The equation 4 specifies the constraint that the only one edge can occur in any position in a route.); and 
determining pairs of current requests and vehicles that can serve the current requests based on the one or more constraints (see at least Jat, para. [0078]: The constraint represented in equation 2 specifies that the total number of requestors that can be accommodated in the one or more vehicles is equal to n, i.e., the number of requestors in the first set of requestors. The constraint of equation 3 specifies that an edge may occur only once in any one route, over all the one or more routes. For example, consider the edge e between the vertices v1 (depicted by 402b) and v2 (depicted by 402c) in the graph 400 of FIG. 4. The edge e may occur once in any one of the one or more routes. Thus, the locations represented by vertices v1 (depicted by 402b) and V2 (depicted by 402c) may not be visited more than once in a route. The equation 4 specifies the constraint that the only one edge can occur in any position in a route.).

As per claim 17 Jat discloses
wherein the RTV-graph includes: 
first nodes corresponding to the current requests for rides (see at least Jat, Fig. 6 & para. [0113]: the first set of nodes (representing the one or more requestors) 504,); 
second nodes corresponding to the trips (see at least Jat, Fig. 6 & para. [0113]:  the third set of nodes (including a combination of one or more nodes from the first set of nodes) 608,); 
third nodes corresponding to the vehicles in the fleet of vehicles (see at least Jat, Fig. 6 & para. [0113]: the second set of nodes (representing the one or more vehicles) 612,); 
(see at least Jat, Fig. 6 & para. [0113]: the nodes in the first set of nodes 604 are connected to the respective nodes of the third set of nodes 608.); and 
at least one edge connecting one of the third nodes to one of the second nodes (see at least Jat, Fig. 6 & para. [0114]: Further, each node in the third set of nodes 608 is connected to each node in the second set of nodes 612 (though all such connections are not shown in FIG. 6). ).

As per claim 18 Jat discloses
wherein determining the assignment of vehicles to trips comprises selecting a set of feasible trips from RTV-graph using the ILP (see at least Jat, para. [0147]: a first set of requestors may be assigned to predefined routes of the one or more vehicles using an ILP technique. for use of a min-cost max-flow algorithm on a flow network generated from a bipartite graph of a first set of nodes (representing the one or more requestors) and a second set of nodes (representing the one or more vehicles). The flow network-based solution may be obtained in a real-time and may not require a large amount of time. ).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 16, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jat, in view of US 2016/0209220A1 (“Laetz”).
As per claim 2 Jat does not explicitly disclose
further comprising means for determining a feasibility of trips in the RTV-graph
Laetz teaches
further comprising means for determining a feasibility of trips in the RTV-graph (see at least Laetz, para. [0035]: as depicted visually in FIG. 6(a), where the lines 602, 603, 604 represent data entered on past travel and the values represent the probability that the trip will be requested based upon past frequency and other variables. As seen in FIG. 6(a), the probability of trip 602 being requested is 28%, the probability of trip 603 being requested is 84% and the probability of trip 604 being requested is 57 %.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jat to incorporate the teachings of determining a feasibility of trips in the RTV-graph of Laetz in order to get to the next user and thereby reducing the cost of operating the group of vehicles (see at least Laetz, para. [0025]).

As per claim 3 Jat does not explicitly disclose
further comprising means for rebalancing idle vehicles to areas with high demand
Laetz teaches
further comprising means for rebalancing idle vehicles to areas with high demand (see at least Laetz, para. [0027]: illustrate how probabilities that a vehicle might be requested for transportation will be calculated for sub-areas within a broader area so that a vehicle might be instructed to move closer in proximity to the area with the higher probability it will be needed so that vehicles are instructed to deploy to more efficiently serve anticipated needs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jat to incorporate the teachings of rebalancing idle vehicles to areas with high demand of Laetz in order to get to the next user and thereby reducing the cost of operating the group of vehicles (see at least Laetz, para. [0025]).

As per claim 4 Jat does not explicitly disclose
wherein the fleet of vehicles is a fleet of autonomous vehicles.
Laetz teaches
 (see at least Laetz, para. [0005]: Various embodiments of a method and system for anticipatory deployment of autonomously controlled vehicles are disclosed. As used herein, the terms "autonomously controlled", "self-driving", "self-deploying" and variants thereof when used in describing a vehicle refer to a vehicle…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jat to incorporate the teachings of the fleet of vehicles is a fleet of autonomous vehicles of Laetz in order to get to the next user and thereby reducing the cost of operating the group of vehicles (see at least Laetz, para. [0025]).

As per claim 16 Jat does not explicitly disclose
wherein generating the RTV-graph comprises identifying cliques within the RV-graph.
Laetz teaches
wherein generating the RTV-graph comprises identifying cliques within the RV-graph (see at least Laetz, Fig. 1(a) para. [0027]: FIGS. 1(a-b) illustrate how probabilities that a vehicle might be requested for transportation will be calculated for sub-areas within a broader area so that a vehicle might be instructed to move closer in proximity to the area with the higher probability it will be needed so that vehicles are instructed to deploy to more efficiently serve anticipated needs. In the example of FIG. 1(a) area A represents an area where the calculated probability that someone will need transportation at 8:15pm is 44%. Area B represents an area where the calculated probability that someone will need transportation at 8:15pm is 12%. As seen in FIG. 1(b), since the probability of a user needing a self-deploying is higher in area A, a vehicle is anticipatorily deployed closer to Point A than to Point B, improving system efficiencies and lowering system costs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jat to incorporate the teachings of generating the RTV-graph comprises identifying cliques within the RV-graph of Laetz in order to get to the next user and thereby reducing the cost of operating the group of vehicles (see at least Laetz, para. [0025]).

As per claim 19 Jat discloses
wherein:
the fleet of vehicles comprises one or more vehicles (see at least Jat, para. [0036]: The application server 102 may determine a predefined route for each of the one or more vehicles to accommodate the first set of requestors using an Integer Linear Programming (ILP) technique. The application server 102 may display the predefined routes of the one or more vehicles on the transport manager-computing device 106 through a user-interface. An example of the user-interface displaying the predefined routes of the one or more vehicles.); and 
the means for assigning specific vehicles from the fleet of vehicles to specific trips comprises (see at least Jat, para. [0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106. In an embodiment, the first set of requestors may have a common source travel location, i.e., each requestor may require to be picked up from a common location.):
a communication network (see at least Jat, para. [0054]: The network 112 corresponds to a medium through which content and messages flow between various devices of the system environment 100 (e.g., the application server 102, the database server 104, the transport manager-computing device 106, the requestor-computing device 108, and the operator-computing device 110).); and 
a mobility-on-demand (MoD) fleet controller configured to communicate with the one or more vehicles over the communication network to control the one or more vehicles (see at least Jat, para. [0054-0057]: The system 200 includes a processor 202, a memory 204, a transceiver 206, a comparator 208, an input device 210, a display device 212, an input terminal 214, and an output terminal 216. The processor 202 is coupled to the memory 204, the transceiver 206, the comparator 208, the input device 210, and the display device 212. The transceiver 206 is connected to the network 112 through the input terminal 214 and the output terminal 216. & para. [0065]: At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106. Alternatively, the processor 202 may receive such information at the first time instance from the requestor-computing device 108 of the respective requestors in the first set of requestors. In an embodiment, the information pertaining to each travel request may include a travel schedule and a source/destination travel location of a respective requestor.)
Jat does not explicitly disclose

Laetz teaches
an autonomous vehicle (see at least Laetz, para. [0005]: Various embodiments of a method and system for anticipatory deployment of autonomously controlled vehicles are disclosed. As used herein, the terms “autonomously controlled”, “self-driving”, “self-deploying” and variants thereof when used in describing a vehicle refer to a vehicle with capabilities as specified in the National Highway Traffic Safety Administration (NHTSA) definitions for vehicle automation, and specifically Level 4 of the NHTSA definitions, “Full Self-Driving Automation (Level 4): The vehicle is designed to perform all safety-critical driving functions and monitor roadway conditions for an entire trip.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jat to incorporate the teaching of an autonomous vehicle of Laetz in order to better effectively serve the transportation needs of users/owners (see at least Laetz, para [0037]).

Claims 5-12, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jat, in view of US 2015/0206437A1 (“Fowler”), further in view of Laetz.
As per claim 5 Jat discloses
A method for controlling and continuously rerouting a fleet of vehicles based up on real-time requests, the method comprising:
(a) receiving current requests for rides within a window (see at least Jat, para. [0065]:  the processor 202 may receive such information at the first time instance from the requestor-computing device 108 of the respective requestors in the first set of requestors);
(see at least Jat, Fig. 5 & para. [0091-0092]: FIG. 5. Illustrates an example of the flow network 500, which may be created in case of the one or more vehicles having variable capacity (created at the step 318), in accordance with at least one embodiment.  the flow network 500 includes the source node S 502, the first set of nodes (representing the one or more requestors) 504, the second set of nodes (representing the one or more vehicles) 508, and the sink node T 512. The source node S 502 is connected to nodes in the first set of nodes 504 such as a node P1 506 a, a node P2 506 b, a node P3 506 c, and so on. Further, each such connection has a cost value of 0 and a flow value of 1. As shown in FIG. 5, the nodes in the first set of nodes 504 are connected to nodes in the second set of nodes 508. For instance, the node P1 506 a (belonging to the first set of nodes 504) is connected to the node Q1 510a of the second set of nodes 508. Further, the nodes P2 506 b and P3 506 c are connected to the nodes Q1 510a and Q2 510b, respectively. Though not shown in FIG. 5, a person skilled in the art will understand that each node in the first set of nodes 504 may be connected to each node in the second set of nodes 508 in the flow network 500. & para. [0025-0027] ); 
(c) generating, an RTV-graph of trips and one or more vehicles within the fleet of vehicles that can serve the trips, wherein each of the trips corresponds to a group of one or more of the current requests for rides and has a trip size corresponding to the number of said current requests for rides, wherein generating the RTV-graph includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph, wherein a trip is feasible for a vehicle if all the corresponding current request for rides can be picked up and dropped off by the  (see at least Jat, Fig. 6 & para. [0112-0113]: FIG. 6. Illustrates an example of the flow network 600, which may be created in case of the one or more vehicles having fixed capacity (created at the step 334), in accordance with at least one embodiment.  the flow network 600 includes the source node S 602, the first set of nodes (representing the one or more requestors) 604, the third set of nodes (including a combination of one or more nodes from the first set of nodes) 608, the second set of nodes (representing the one or more vehicles) 612, and the sink node T 616. The source node S 602 is connected to nodes in the first set of nodes 604 such as a node P1 606 a, a node P2 606 b, a node P3 606 c, and so on. Further, each such connection has a cost value of 0 and a flow value of 1. As shown in FIG. 6, the nodes in the first set of nodes 604 are connected to the respective nodes of the third set of nodes 608. For instance, the node P1 606 a (belonging to the first set of nodes 604) is connected to the respective nodes of the third set of nodes 608 such as a node {P1} 610 a, a node {P1, P2} 610 d, a node {P1, P3} 610 e, and a node {P1, P2, P3} 610 g. The cost and flow values of each such connection is 0 and 1, respectively);
(d) solving an integer linear program (ILP) to determine an assignment of vehicles to trips, the ILP formed using the RTV-graph (see at least Jat, Fig. 3B & 4 & para. [0064-0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106.  para. [0078]: The aforementioned conditions of the ILP problem are explained in conjunction with the graph 400 of FIG. 4. The ILP problem is represented in the equation 1, while the various constraints to the ILP problem are represented in the equations 2-9. In an embodiment, an aim of the ILP problem (equation 1) is to accommodate the first set of requestors in one or more routes (i.e., m routes) in such a manner that the total distance traversable by the one or more vehicles on the one or more routes is minimized. ); and
(e) means for assigning specific vehicles from the fleet of vehicles to specific trips (see at least Jat, para. [0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106. In an embodiment, the first set of requestors may have a common source travel location, i.e., each requestor may require to be picked up from a common location.);
wherein the one or more vehicles includes at least one autonomous vehicle and assigning specific vehicles to specific trips includes communicating with the at least one autonomous vehicles over a network to reroute the autonomous vehicle to service the specific trips (see at least Jat, para. [0054-0057]: The system 200 includes a processor 202, a memory 204, a transceiver 206, a comparator 208, an input device 210, a display device 212, an input terminal 214, and an output terminal 216. The processor 202 is coupled to the memory 204, the transceiver 206, the comparator 208, the input device 210, and the display device 212. The transceiver 206 is connected to the network 112 through the input terminal 214 and the output terminal 216. & para. [0065]: At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106. Alternatively, the processor 202 may receive such information at the first time instance from the requestor-computing device 108 of the respective requestors in the first set of requestors. In an embodiment, the information pertaining to each travel request may include a travel schedule and a source/destination travel location of a respective requestor.).
Jat does not explicitly disclose 
a current location of the one or more vehicles;
an autonomous vehicle.
Fowler teaches
(b) generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the current requests and vehicle within the fleet of vehicles can be pairwise-shared based at least in part on the number of passengers currently in each of the vehicles within the fleet of vehicles and a current location of the one or more vehicles (see at least Fowler, Figs. 14 -16 & para. [0107]: The dispatch unit, having an electronic map covering the area and showing estimated travel times between points therein, and having received location information from a vehicle X1 at the point X1, plots a preliminary feasible route to serve both passengers. & para. [0123]: It may be a feature of one or more embodiments that a new ride unexpectedly booked by a heretofore unknown passenger may be handled by an active vehicle, perhaps even one already containing passengers on other rides. Consider an example shown in FIG. 16, in which car X1 has been dispatched to carry a passenger from point (A) to point (a), passing an invisible point (Z) on the way from point (A) to point (a). FIG. 17 shows the situation when passenger (A) has already embarked at point (a) and the vehicle has reached point (Z), at which time a second passenger books a ride from point (B) to point (b). The dispatch unit may then calculate any feasible routes beginning at point (Z). Two such routes are shown in FIGS. 17 and 18, and they are likewise described in Tables 17 and 18. In this example, the method will choose the routes in Table 18, Z->B->a->b as being the best of these two feasible route sets on the grounds that it shows a lower sum total time enroute from point (Z) forward. Notice that passenger (B) will embark before passenger (A) disembarks in this example. As usual, the dispatch unit may use a travel metric other than time to make its calculations.& [0138]: It may be a feature of one or more embodiments that the dispatch unit may be informed of the number of empty seats in a vehicle when the vehicle has no passengers, and may calculate and keep a count of empty seats at every point along a vehicles' proposed route. It may further be a feature of such embodiments that the dispatch unit will subtract one empty seat for each actual or forecasted embarkation of a passenger, and may add one empty seat for every such actual or forecasted disembarkation of a passenger. Moreover, it may further be a feature of such embodiments that the dispatch unit will require that a vehicle never has less than zero empty seats along any feasible route, and that any route violating this constraint is deemed infeasible.& para. [0129-0134]: In FIG. 6A, the demand pool (client devices making transport requests 610) includes the first and second device 612, 614. The supply or driver pool 620 (drivers that are available) can include first and second drivers 622, 624. In order to make driver/rider pairings in accordance with a group objective function, the time to pickup (described as estimated time of arrival or ETA) as between each driver and pickup location is determined.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jat to incorporate the teaching ) generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the current requests and vehicle within the fleet of vehicles can be pairwise-shared based at least in 
Laetz teaches
an autonomous vehicle (see at least Laetz, para. [0005]: Various embodiments of a method and system for anticipatory deployment of autonomously controlled vehicles are disclosed. As used herein, the terms “autonomously controlled”, “self-driving”, “self-deploying” and variants thereof when used in describing a vehicle refer to a vehicle with capabilities as specified in the National Highway Traffic Safety Administration (NHTSA) definitions for vehicle automation, and specifically Level 4 of the NHTSA definitions, “Full Self-Driving Automation (Level 4): The vehicle is designed to perform all safety-critical driving functions and monitor roadway conditions for an entire trip.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jat to incorporate the teaching of an autonomous vehicle of Laetz in order to better effectively serve the transportation needs of users/owners (see at least Laetz, para [0037]).

As per claim 6 Jat does not explicitly disclose
further comprising means for determining a feasibility of trips in the RTV-graph
Laetz teaches
further comprising means for determining a feasibility of trips in the RTV-graph (see at least Laetz, para. [0035]: as depicted visually in FIG. 6(a), where the lines 602, 603, 604 represent data entered on past travel and the values represent the probability that the trip will be requested based upon past frequency and other variables. As seen in FIG. 6(a), the probability of trip 602 being requested is 28%, the probability of trip 603 being requested is 84% and the probability of trip 604 being requested is 57 %.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jat to incorporate the teachings of determining a feasibility of trips in the RTV-graph of Laetz in order to get to the next user and thereby reducing the cost of operating the group of vehicles (see at least Laetz, para. [0025]).

As per claim 7 Jat does not explicitly disclose
further comprising means for rebalancing idle vehicles to areas with high demand
Laetz teaches
further comprising means for rebalancing idle vehicles to areas with high demand (see at least Laetz, para. [0027]: illustrate how probabilities that a vehicle might be requested for transportation will be calculated for sub-areas within a broader area so that a vehicle might be instructed to move closer in proximity to the area with the higher probability it will be needed so that vehicles are instructed to deploy to more efficiently serve anticipated needs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jat to incorporate the teachings of rebalancing idle vehicles to areas with high demand of Laetz in order to get to the next user and thereby reducing the cost of operating the group of vehicles (see at least Laetz, para. [0025]).

As per claim 8 Jat does not explicitly disclose
wherein the fleet of vehicles is a fleet of autonomous vehicles.
Laetz teaches
wherein the fleet of vehicles is a fleet of autonomous vehicles (see at least Laetz, para. [0005]: Various embodiments of a method and system for anticipatory deployment of autonomously controlled vehicles are disclosed. As used herein, the terms "autonomously controlled", "self-driving", "self-deploying" and variants thereof when used in describing a vehicle refer to a vehicle…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jat to incorporate the teachings of the fleet of vehicles is a fleet of autonomous vehicles of Laetz in order to get to the next user and thereby reducing the cost of operating the group of vehicles (see at least Laetz, para. [0025]).

As per claim 9 Jat does not explicitly disclose
wherein assigning the specific vehicles from the fleet of vehicles to the specific trips comprises providing an optimal assignment for the current requests
Laetz teaches
wherein assigning the specific vehicles from the fleet of vehicles to the specific trips comprises providing an optimal assignment for the current requests (see at least Laetz, para. [0029]: The methods and systems disclosed herein may include the creation of a matrix of values to enable the determination of the most efficient and cost effective locations and times for the deployment of self-deploying vehicles. The values represent the probability that a vehicle will be required at a particular place and time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jat to incorporate the teachings of assigning the  of Laetz in order to get to the next user and thereby reducing the cost of operating the group of vehicles (see at least Laetz, para. [0025]).

As per claim 10 Jat discloses
wherein solving the ILP to determine the assignment of vehicles to trips comprises (see at least Jat, Fig. 3B & 4 & para. [0064-0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106.  para. [0078]: The aforementioned conditions of the ILP problem are explained in conjunction with the graph 400 of FIG. 4. The ILP problem is represented in the equation 1, while the various constraints to the ILP problem are represented in the equations 2-9. In an embodiment, an aim of the ILP problem (equation 1) is to accommodate the first set of requestors in one or more routes (i.e., m routes) in such a manner that the total distance traversable by the one or more vehicles on the one or more routes is minimized..)
finding incremental ILP solutions for an allotted amount of time (see at least Jat, para. [0147]: As discussed, a first set of requestors may be assigned to predefined routes of the one or more vehicles using an ILP technique. The disclosure provides for use of a min-cost max-flow algorithm on a flow network generated from a bipartite graph of a first set of nodes (representing the one or more requestors) and a second set of nodes (representing the one or more vehicles). The flow network-based Solution may be obtained in a real-time and may not require a large amount of time.); and
finding a solution from the incremental ILP solutions having a minimum cost function value (see at least Jat, para. [0147]: As discussed, a first set of requestors may be assigned to predefined routes of the one or more vehicles using an ILP technique. The disclosure provides for use of a min-cost max-flow algorithm on a flow network generated from a bipartite graph of a first set of nodes (representing the one or more requestors) and a second set of nodes (representing the one or more vehicles). The flow network-based Solution may be obtained in a real-time and may not require a large amount of time.).

As per claim 11, Jat discloses
A method for assigning one or more vehicles in response to one or more vehicle requests, the method comprising:
(a) generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the one or more vehicles and on or more vehicle requests can be pairwise-shared based at least in part on the number of passengers currently in each of the one or more vehicles and a current location of the one or more vehicles (see at least Jat, Fig. 5 & para. [0091-0092]: FIG. 5. Illustrates an example of the flow network 500, which may be created in case of the one or more vehicles having variable capacity (created at the step 318), in accordance with at least one embodiment.  the flow network 500 includes the source node S 502, the first set of nodes (representing the one or more requestors) 504, the second set of nodes (representing the one or more vehicles) 508, and the sink node T 512. The source node S 502 is connected to nodes in the first set of nodes 504 such as a node P1 506 a, a node P2 506 b, a node P3 506 c, and so on. Further, each such connection has a cost value of 0 and a flow value of 1. As shown in FIG. 5, the nodes in the first set of nodes 504 are connected to nodes in the second set of nodes 508. For instance, the node P1 506 a (belonging to the first set of nodes 504) is connected to the node Q1 510a of the second set of nodes 508. Further, the nodes P2 506 b and P3 506 c are connected to the nodes Q1 510a and Q2 510 b, respectively. Though not shown in FIG. 5, a person skilled in the art will understand that each node in the first set of nodes 504 may be connected to each node in the second set of nodes 508 in the flow network 500. & para. [0025-0027]);
(b) generating, a graph of feasible trips including vehicles from the one or more vehicles that can serve them, wherein each of the trips corresponds to a group of one or more of the vehicle requests and has a trip size corresponding to the number of said current requests for rides, wherein generating the RTV-graph includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph, wherein a trip is feasible for a vehicle if all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints (see at least Jat, Fig. 6 & para. [0112-0113]: FIG. 6. Illustrates an example of the flow network 600, which may be created in case of the one or more vehicles having fixed capacity (created at the step 334), in accordance with at least one embodiment.  the flow network 600 includes the source node S 602, the first set of nodes (representing the one or more requestors) 604, the third set of nodes (including a combination of one or more nodes from the first set of nodes) 608, the second set of nodes (representing the one or more vehicles) 612, and the sink node T 616. The source node S 602 is connected to nodes in the first set of nodes 604 such as a node P1 606 a, a node P2 606 b, a node P3 606 c, and so on. Further, each such connection has a cost value of 0 and a flow value of 1. As shown in FIG. 6, the nodes in the first set of nodes 604 are connected to the respective nodes of the third set of nodes 608. For instance, the node P1 606 a (belonging to the first set of nodes 604) is connected to the respective nodes of the third set of nodes 608 such as a node {P1} 610 a, a node {P1, P2} 610 d, a node {P1, P3} 610 e, and a node {P1, P2, P3} 610 g. The cost and flow values of each such connection is 0 and 1, respectively);
(c) forming an integer linear program (ILP) based on the graph of feasible trips to (see at least Jat, Fig. 3B & 4 & para. [0064-0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106.  para. [0078]: The aforementioned conditions of the ILP problem are explained in conjunction with the graph 400 of FIG. 4. The ILP problem is represented in the equation 1, while the various constraints to the ILP problem are represented in the equations 2-9. In an embodiment, an aim of the ILP problem (equation 1) is to accommodate the first set of requestors in one or more routes (i.e., m routes) in such a manner that the total distance traversable by the one or more vehicles on the one or more routes is minimized..);
(d) solving the integer linear program (ILP) to determine an assignment of vehicles to trips (see at least Jat, Fig. 3B & 4 & para. [0064-0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106.  para. [0078]: The aforementioned conditions of the ILP problem are explained in conjunction with the graph 400 of FIG. 4. The ILP problem is represented in the equation 1, while the various constraints to the ILP problem are represented in the equations 2-9. In an embodiment, an aim of the ILP problem (equation 1) is to accommodate the first set of requestors in one or more routes (i.e., m routes) in such a manner that the total distance traversable by the one or more vehicles on the one or more routes is minimized. );
(e) assigning specific vehicles from the one or more vehicles to specific trips (see at least Jat, para. [0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106. In an embodiment, the first set of requestors may have a common source travel location, i.e., each requestor may require to be picked up from a common location.);
wherein the one or more vehicles includes at least one vehicle and assigning specific vehicles to specific trips includes communicating with the at least one vehicle over a network to reroute the vehicle to service the specific trips (see at least Jat, para. [0054-0057]: The system 200 includes a processor 202, a memory 204, a transceiver 206, a comparator 208, an input device 210, a display device 212, an input terminal 214, and an output terminal 216. The processor 202 is coupled to the memory 204, the transceiver 206, the comparator 208, the input device 210, and the display device 212. The transceiver 206 is connected to the network 112 through the input terminal 214 and the output terminal 216. & para. [0065]: At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106. Alternatively, the processor 202 may receive such information at the first time instance from the requestor-computing device 108 of the respective requestors in the first set of requestors. In an embodiment, the information pertaining to each travel request may include a travel schedule and a source/destination travel location of a respective requestor.).
Jat does not explicitly disclose 
a current location of the one or more vehicles;
an autonomous vehicle.
Fowler teaches
(a) generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the one or more vehicles and on or more vehicle requests can be pairwise-shared based at least in part on the number of passengers currently in each of the one or more vehicles and a current location of the one or more vehicles (see at least Fowler, Figs. 14 -16 & para. [0107]: The dispatch unit, having an electronic map covering the area and showing estimated travel times between points therein, and having received location information from a vehicle X1 at the point X1, plots a preliminary feasible route to serve both passengers. & para. [0123]: It may be a feature of one or more embodiments that a new ride unexpectedly booked by a heretofore unknown passenger may be handled by an active vehicle, perhaps even one already containing passengers on other rides. Consider an example shown in FIG. 16, in which car X1 has been dispatched to carry a passenger from point (A) to point (a), passing an invisible point (Z) on the way from point (A) to point (a). FIG. 17 shows the situation when passenger (A) has already embarked at point (a) and the vehicle has reached point (Z), at which time a second passenger books a ride from point (B) to point (b). The dispatch unit may then calculate any feasible routes beginning at point (Z). Two such routes are shown in FIGS. 17 and 18, and they are likewise described in Tables 17 and 18. In this example, the method will choose the routes in Table 18, Z->B->a->b as being the best of these two feasible route sets on the grounds that it shows a lower sum total time enroute from point (Z) forward. Notice that passenger (B) will embark before passenger (A) disembarks in this example. As usual, the dispatch unit may use a travel metric other than time to make its calculations.& [0138]: It may be a feature of one or more embodiments that the dispatch unit may be informed of the number of empty seats in a vehicle when the vehicle has no passengers, and may calculate and keep a count of empty seats at every point along a vehicles' proposed route. It may further be a feature of such embodiments that the dispatch unit will subtract one empty seat for each actual or forecasted embarkation of a passenger, and may add one empty seat for every such actual or forecasted disembarkation of a passenger. Moreover, it may further be a feature of such embodiments that the dispatch unit will require that a vehicle never has less than zero empty seats along any feasible route, and that any route violating this constraint is deemed infeasible.& para. [0129-0134]: In FIG. 6A, the demand pool (client devices making transport requests 610) includes the first and second device 612, 614. The supply or driver pool 620 (drivers that are available) can include first and second drivers 622, 624. In order to make driver/rider pairings in accordance with a group objective function, the time to pickup (described as estimated time of arrival or ETA) as between each driver and pickup location is determined.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jat to incorporate the teaching of generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the one or more vehicles and on or more vehicle requests can be pairwise-shared based at least in 
Laetz teaches
an autonomous vehicle (see at least Laetz, para. [0005]: Various embodiments of a method and system for anticipatory deployment of autonomously controlled vehicles are disclosed. As used herein, the terms “autonomously controlled”, “self-driving”, “self-deploying” and variants thereof when used in describing a vehicle refer to a vehicle with capabilities as specified in the National Highway Traffic Safety Administration (NHTSA) definitions for vehicle automation, and specifically Level 4 of the NHTSA definitions, “Full Self-Driving Automation (Level 4): The vehicle is designed to perform all safety-critical driving functions and monitor roadway conditions for an entire trip.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jat to incorporate the teaching of an autonomous vehicle of Laetz in order to better effectively serve the transportation needs of users/owners (see at least Laetz, para [0037]).

As per claim 12 Jat does not explicitly disclose
further comprising rebalancing idle vehicles.
Laetz teaches
further comprising rebalancing idle vehicles (see at least Laetz, para. [0027]: illustrate how probabilities that a vehicle might be requested for transportation will be calculated for sub-areas within a broader area so that a vehicle might be instructed to move closer in proximity to the area with the higher probability it will be needed so that vehicles are instructed to deploy to more efficiently serve anticipated needs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jat to incorporate the teachings of rebalancing idle vehicles of Laetz in order to get to the next user and thereby reducing the cost of operating the group of vehicles (see at least Laetz, para. [0025]).

As per claim 15 Jat discloses
wherein the RV-graph includes: 
first nodes corresponding to the current requests for rides (see at least Jat, Fig. 5 & para. [0092]: the first set of nodes (representing the one or more requestors) 504,);
second nodes corresponding to the vehicles in the fleet of vehicles (see at least Jat, Fig. 5 & para. [0092]: the second set of nodes (representing the one or more vehicles) 508,); 
at least one edge connecting one of the first nodes with one of the second nodes (see at least Jat, Fig. 5 & para. [0092]: As shown in FIG. 5, the nodes in the first set of nodes 504 are connected to nodes in the second set of nodes 508.).
Jat does not explicitly disclose
at least one edge connecting two of the first nodes.
Fowler teaches
at least one edge connecting two of the first nodes (see at least Fowler, Fig. 5 & Table 5 & para. [0112]: FIGS. 5 and 6 are diagrams illustrating another example of such an embodiment. For this example, the routing method is using time as the travel metric, and using the criteria of least passenger travel cost to select the best route set. In this example, two passengers at points (A) and (B) notify a service with a dispatch unit that they wish to travel to point (a) and point (b), respectively. The service is in contact with two cars, X1 and X2. The service may initially choose the set containing only feasible route X1->A->a->B->b, that is, with car X1 handling both passengers and with car X2 uninvolved. This method yields a total time enroute of 13, as shown in FIG. 5 and described in Table 5. The service may also choose another set of feasible routes as in FIG. 6 and Table 6, X1->A->a and X2->B->b, yielding total time enroute of 10, which would be deemed superior to the first route set's total of 13. The second route set would be chosen, and the vehicles would be dispatched to carry each of their respective passengers, X1 carrying passenger (A) and X2 carrying passenger (B). In such an embodiment, the method may use travel metrics other than time.); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jat to incorporate the teachings of first nodes corresponding to the current requests for rides; second nodes corresponding to the vehicles in the fleet of vehicles; at least one edge connecting two of the first nodes; and at least one edge connecting one of the first nodes with one of the second nodes of Fowler in order to enable efficient allocation of a plurality of vehicles (see at least Fowler, para. [0003]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668